Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM STATUS
This action is responsive to applicant’s amendment of 11/16/2022.  Claims 1-20 are pending and are being examined.  

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1-10 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaeffler (US 8,645,011) in view of Hancock et al. (US20190263413) wherein Schaeffler teaches:
(re: cl1) A vehicle control system comprising:
a controller comprising one or more processors the controller configured to determine a respective force exerted on a route segment by a first wheel of a plurality of wheels of a vehicle (c7L26-32-controller measures motor torque via current to determine wheel torque; c6L1-20 with c4L23-26);
and obtain a respective available adhesion value for the first wheel at an interface with the first wheel and the route segment (c8L36-53-determines adhesion force coefficient peak),
the controller further configured to assign a torque setting to rotate the first wheel based at least in part on the force exerted on the route segment by the first wheel and the determined adhesion value for the first wheel (c6L62-c7L8-assigns torque value to send to each wheel). 
Hancock et al.  teaches what Schaeffler lacks of: 
the controller configured to determine a respective effective adhesion value to utilize for driving rotation of the first based on the available adhesion value for the first wheel such that the effective adhesion value is less than the available adhesion value (¶103-determines percent of adhesion for wheel torque, ¶106-determines and assigns torque to wheel within limits; ¶113 adjust torque up to adhesive limits percentage; fig, 7A/Fig. 7B),
It would have been obvious at the effective time of the invention for Schaffler to determine an effective adhesion value for driving the rotation of the wheels such that the effective adhesion is less than the available adhesion vale to keep the friction in the higher tractive static coefficient range to maximize traction and minimize wheel wear and do so with safety margin to accommodate transients such as variable coefficient surface sections as taught by Hancock et al..

Schaeffler teaches:
(re: cl 2) further comprising a propulsion subsystem of the vehicle configured to receive the torque setting and drive rotation of the first wheel according to the torque setting during one or more of a propulsion mode or a braking mode of the vehicle (c4L23-26; - varies torque; c6L62-c7L8- adjust wheel speed to generate traction).

(re: cl 3) wherein the controller is also configured to base the assignment of the torque setting on a diameter of the first wheel (c6L24-50-diameter compensation coefficient; c9.L-44-torque diameter equation for wheel diameter c6L1-20; -angular measurements for each wheel , c9L52-57).

(re: cl 4) wherein the controller is configured to obtain the available adhesion value for the first wheel by estimating the available adhesion value based at least in part on one or more of: (i) a position of the first wheel along a length of the vehicle, (ii) characteristics of the route segment, or (iii) characteristics of the first wheel (c2L30-35-wear; c2L50-57--compensates for diameter to produce same torque for all wheels).

Hancock et al.  teaches what Schaeffler lacks of: 
(re: cl 5) wherein the characteristics of the route segment include one or more of: (i) a curvature of the route segment, (ii) a grade of the route segment, (iii) a presence of an applied friction-enhancing material on the route segment, (iv) a presence of air jet cleaning of the route segment, (v) a presence of precipitation on the route segment, (vi) a presence of debris on the route segment, or (vii) a material condition of the route segment (¶23  “For example, such conditions include but are not limited to the nature surface over which the vehicle is or will be moving, including the coefficient of friction of the surface, and or the nature of the surface (eg solid or loose); one or more factors relating to the vehicle such as but not limited to the speed of the vehicle, the mass of the vehicle, and or the cornering of the vehicle; and or one or more factors relating to the environment proximal to the vehicle such as but not limited to the temperature of the surface over which the vehicle is moving, the air temperature, and or the quantity of water or other liquids on the surface.”).
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Schaeffler with the teachings of Hancock et al.  as liquids and solids can effect the adhesion and sliding of the vehicle and such knowledge to more accurately assess adhesion and better estimate applied torque to reduce slipping.  A person with skill in the art would be motivated to incorporate the teachings of Ishikawa because they are a known work in the same field of endeavor (vehicle traction control) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

Schaeffler teaches:
(re: cl 6) wherein the controller is configured to control a propulsion subsystem of the vehicle to gradually increase a torque exerted to rotate the first wheel, above the assigned torque setting, during travel of the vehicle along the route segment until the first wheel experiences wheel slip to determine a torque threshold above which the first wheel slips, the controller configured to update the available adhesion value for the first wheel based at least in part on the torque threshold that is determined and use the updated available adhesion value to adjust the torque setting that is assigned for rotating the first wheel during the travel of the vehicle (c8L36-53-searches for maximum adhesion- which occurs with minimum slip).
(re: cl 7) wherein the controller is configured to determine the respective force exerted by the first wheel on the route segment based on one or more of: (i) a static weight of the vehicle; (ii) a weight of cargo loaded onto the vehicle, (iii) a load being pulled by the vehicle, (iv) a fuel level of the vehicle, (v) a position of the first wheel along a length of the vehicle, (vi) movement characteristics of the vehicle, or (vii) a presence of dynamic weight management actuator forces (c8L30-31 -weight of vehicle ).

(re: cl 8) wherein the controller is configured to determine a second respective force exerted on the route segment by a second wheel of the wheels of the vehicle and obtain a respective available adhesion value for the second wheel at a second  interface between the second wheel and the the route segment (c4L17-22; force on first and second axle; c4L13-16; c4L23-26- traction determined by factoring in angular velocity and diameter; c4 L 17-22, c4L23-26),
the second wheel spaced apart from the first wheel along a length of the vehicle (#3 Fig. 1a; c6L62-c7L8-appropriate power sent to each axle, spaced apart longitudinal), 
Hancock et al.  teaches what Schaeffler lacks of: 
the controller configured to determine a respective SECOND effective adhesion value to utilize for driving rotation of the second wheel based on the second, 
such that the second effective adhesion value is less than the second available adhesion value
(¶101-effective torque maintained below maximum available torque).
It would have been obvious at the effective time of the invention for Schaeffler to maintain effective adhesion at a torque below the available to keep the wheels from sliding and remain in the higher adhesive static coefficient range to maximize adhesion and minimizes wear as taught by Hancock et al..

Schaeffler teaches:
(re: cl 9) wherein the vehicle includes multiple wheelsets, and the first and second wheels are disposed on different wheelsets of the vehicle (c9L52-57wheels on differing axle).

(re: cl10) such that a first adhesion utilization of the first wheel is the same as a second adhesion utilization of the second wheel, (c9L45-51-torque distributed equally; c8L36-53-searches for maximum adhesion- which occurs with minimum slip to make each wheel equal in avoiding slip with each wheel adjusted to minimum slip-maximum adhesion).
Hancock et al.  teaches what Schaeffler lacks of: 
wherein the controller is configured to determine the effective adhesion value for the first wheel and the second effective adhesion value for the second effective adhesion value for the second (¶103- determines percentage adhesion utilized v adhesion available, ¶102-determines percentage adhesion utilized v adhesion available without resulting other axle going into slip);
the first adhesion utilization representing the effective adhesion value for the first wheel over the available adhesion value the first wheel second (¶103- determines percentage adhesion utilized v adhesion available, ¶102-determines percentage adhesion utilized v adhesion available without resulting other axle going into slip); 
the second adhesion utilization representing the second effective adhesion value for the second wheel second (¶103- determines percentage adhesion utilized v adhesion available, ¶102-determines percentage adhesion utilized v adhesion available without resulting other axle going into slip).
It would have been obvious at the effective time of the invention for Schaffler to determine an effective adhesion value for driving each axle of the vehicle the rotation of the wheels such that the effective adhesion is less than the available adhesion vale to keep the friction in the higher tractive static coefficient range to maximize traction and minimize wheel wear and do so with safety margin to accommodate transients such as variable coefficient surface sections and to establish a range in which the axle sets may operate to give an aggregate vehicle torque whilst keeping each wheel individually below the adhesion limits at margin whilst factoring transient changes in surface adhesion a specific wheel may travelling over at a specific time as taught by Hancock et al..

Hancock et al.  teaches what Schaeffler lacks of: 
(re: cl11) wherein the controller is configured to determine the effective adhesion value to be less than the available adhesion value and assign the torque based on the effective adhesion value to prohibit wheel slip of the first wheel (¶103- determines percentage adhesion utilized v adhesion available, ¶102-determines percentage adhesion utilized v adhesion available without resulting other axle going into slip).  L
It would have been obvious at the effective time of the invention for Schaeffler to determine the effective adhesion value to be less than the available adhesion vale to keep the friction in the higher tractive static coefficient range to maximize traction and minimize wheel wear and do so with safety margin to accommodate transients such as variable coefficient surface sections as taught by Hancock et al..

Hancock et al. teaches what Schaeffler lacks of:
(re: cl12) wherein the controller is configured to determine the effective adhesion value for the first wheel by subtracting a 
Designated margin from the available adhesion value for the first wheel (¶88 aggregate of front and rear torques is constant so subtracting either axle from the total gives the commanded amount of the other axle). 
It would have been obvious at the effective time of the invention for Schaffler to subtract a margin from the available adhesion to vale to subtract a margin from the available adhesion to keep the friction in the higher tractive static coefficient range to maximize traction and minimize wheel wear and do so with safety margin to accommodate transients such as variable coefficient surface sections as taught by Hancock et al..

Schaeffler teaches:
(re: cl13) A method comprising:
determining a respective force exerted on a route segment by a first wheel of a plurality of wheels of a vehicle (c7L26-32-controller measures motor torque via current to determine wheel torque; c6L1-20 with c4L23-26);
obtaining a respective available adhesion value for the first wheel at an interface with between the first wheel and the route segment (c8L36-53-determines adhesion force coefficient peak);
assigning a torque setting to rotate the first wheel based at least in part on the force exerted on the route segment by the first wheel and on the determined adhesion value for the first wheel 
(c6L62-c7L8-assigns torque value to send to each wheel).
Hancock et al. teaches what Schaeffler lacks of:
determining a respective effective adhesion value to utilize for driving rotation of the first based on the available adhesion value for the first wheel such that the effective adhesion value that is less than the available adhesion value (¶103-determines percent of adhesion for wheel torque, ¶106-determines and assigns torque to wheel within limits; ¶113 adjust torque up to adhesive limits percentage; fig, 7A/Fig. 7B). 
It would have been obvious at the effective time of the invention for Schaffler to determine an effective adhesion value for driving the rotation of the wheels such that the effective adhesion is less than the available adhesion vale to keep the friction in the higher tractive static coefficient range to maximize traction and minimize wheel wear and do so with safety margin to accommodate transients such as variable coefficient surface sections as taught by Hancock et al..

Schaeffler teaches:
(re: cl 14) wherein assigning the torque setting is further based on a diameter of the first wheel (c2 L 48-52-diamter compensation coefficient; c4L13-16-factors diameter in assigning torque; c9L-44-torque diameter equation for wheel diameter c6L1-20-angular measurements for each wheel, c9L52-57).

Hancock et al. teaches what Schaeffler lacks of:
 (re: cl 15) wherein obtaining the available adhesion value for the first wheel includes estimating the available adhesion value based at least in part on characteristics of the route segment, the characteristics of the route segment including one or more of: (i) a curvature of the route segment, (ii) a grade of the route segment, (iii) a presence of an applied friction-enhancing material on the route segment, (iv) a presence of air jet cleaning of the route segment, (v) a presence of precipitation on the route segment, (vi) a presence of debris on the route segment, or (vii) a material condition of the route segment (¶23  “For example, such conditions include but are not limited to the nature surface over which the vehicle is or will be moving, including the coefficient of friction of the surface, and or the nature of the surface (eg solid or loose); one or more factors relating to the vehicle such as but not limited to the speed of the vehicle, the mass of the vehicle, and or the cornering of the vehicle; and or one or more factors relating to the environment proximal to the vehicle such as but not limited to the temperature of the surface over which the vehicle is moving, the air temperature, and or the quantity of water or other liquids on the surface.”).
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Schaeffler with the teachings of Hancock et al.  as liquids and solids can effect the adhesion and sliding of the vehicle and such knowledge to more accurately assess adhesion and better estimate applied torque to reduce slipping.  A person with skill in the art would be motivated to incorporate the teachings of Ishikawa because they are a known work in the same field of endeavor (vehicle traction control) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

Schaeffler teaches:
(re: cl 16) further comprising gradually increasing a torque exerted to rotate the first wheel, above the assigned torque setting, during travel of the vehicle along the route segment until the first wheel experiences wheel slip to determine a torque threshold above which the first wheel slips (c8L36-53-searches for maximum adhesion- which occurs with minimum slip);
updating the available adhesion value for the first wheel based at least in part on the determined torque threshold; and adjusting the torque setting that is assigned for rotating the first wheel during the travel of the vehicle along the route segment based at least in part on the updated available adhesion value (c8L36-53-continually searches for maximum adhesion- which occurs with minimum slip).

(re: cl 17) communicating the torque setting to a propulsion subsystem of the vehicle for driving rotation of the first wheel according to the torque setting during one or more of a propulsion mode or a braking mode of the vehicle (c4L23-26- varies torque; c6L62-c7L8- adjust wheel speed to generate traction).

(re: cl 18) further comprising: determining a respective force exerted on the route segment by a second wheel of the wheels of the vehicle (c4 L 7-10-force on first and second axels; 
C4 L 13-16; c4 L 23-26- traction determined by factoring in angular velocity and diameter; c9 L 52-57), 
the second wheel spaced apart from the first wheel along a length of the vehicle (#3 Fig. 1a; c6L62-c7L8-appropriate power sent to each axle, spaced apart longitudinal); 
obtaining a respective available adhesion value for the second wheel at an interface with the route segment (c9 L 45-51determines force to apply to each axle; c9 L 7-44-controller determines adhesive coefficient),
and assigning a torque setting to rotate the second wheel based at least in part on the respective force exerted on the route segment by the second wheel and the effective adhesion value for the second wheel (c4L23-26; c2L50-57- different adjustment for differing diameter).
Hancock et al. teaches what Schaeffler lacks of:
determining a respective effective adhesion value to utilize for driving rotation of the second wheel, the effective adhesion value being within the designated wheelslip margin relative to the available adhesion value for the second wheel without exceeding the available adhesion value, wherein the effective adhesion value for the second wheel is different from the effective adhesion value for the first wheel (¶88 aggregate of front and rear torques is constant so subtracting either axle from the total gives the commanded amount of the other axle; (¶103-determines percent of adhesion for wheel torque, ¶106-determines and assigns torque to wheel within limits;  ¶113 adjust torque up to adhesive limits percentage;  fig, 7A/Fig. 7B), It would have been obvious at the effective time of the invention for Schaffler to determine an effective adhesion value for driving the rotation of the wheels such that the effective adhesion is less than the available adhesion vale to keep the friction in the higher tractive static coefficient range to maximize traction and minimize wheel wear and do so with safety margin to accommodate transients such as variable coefficient surface sections as taught by Hancock et al..  It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Schaeffler with the teachings of Hancock et al.  to keep slip within a desired margin so as to maximize adhesion of the wheels by switching to a static coefficient of friction from a sliding coefficient of friction.  A person with skill in the art would be motivated to incorporate the teachings of Ishikawa because they are a known work in the same field of endeavor (vehicle traction control) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

Schaeffler teaches: 
(re: cl19) such that a first adhesion utilization of the first wheel is the same as a second adhesion utilization of the second wheel (c9L45-51-torque distributed equally; c8L36-53-searches for maximum adhesion- which occurs with minimum slip to make each wheel equal in avoiding slip with each wheel adjusted to minimum slip-maximum adhesion),
Hancock et al. teaches what Schaeffler lacks of:
wherein the effective adhesion value for the first wheel and the second effective adhesion value for the second wheel are determined (¶103- determines percentage adhesion utilized v adhesion available, ¶102-determines percentage adhesion utilized v adhesion available without resulting other axle going into slip);
the first adhesion utilization  representing the  effective adhesion value for the first wheel over the available adhesion (¶103- determines percentage adhesion utilized v adhesion available,  ¶102-determines percentage adhesion utilized v adhesion available without resulting other axle going into slip); value for the first wheel, the second adhesion utilization representing the second effective adhesion value for the second wheel over the second available adhesion value for the second wheel (¶103- determines percentage adhesion utilized v adhesion available,  ¶102-determines percentage adhesion utilized v adhesion available without resulting other axle going into slip).
It would have been obvious at the effective time of the invention for Schaffler to determine an effective adhesion value for driving each axle of the vehicle the rotation of the wheels such that the effective adhesion is less than the available adhesion vale to keep the friction in the higher tractive static coefficient range to maximize traction and minimize wheel wear and do so with safety margin to accommodate transients such as variable coefficient surface sections and to establish a range in which the axle sets may operate to give an aggregate vehicle torque whilst keeping each wheel individually below the adhesion limits at margin whilst factoring transient changes in surface adhesion as taught by Hancock et al..

Schaeffler teaches: 
(re: cl 20) A vehicle control system comprising:
a controller comprising one or more processors, the controller configured to determine a first force exerted on a route segment by a first wheel of a vehicle and a second force exerted on the route segment by a second wheel of the vehicle (c7L26-32-controller measures motor torque via current to determine wheel torque; c6L1-20 with c4L23-26), 
the at first and second wheels spaced apart along a length of the vehicle (D27; b17; #3 Fig. 1a ; d47; cl9),
the controller configured to obtain a first available adhesion value for the first wheel at a first interface between the  first wheel and the route segment and a second available adhesion value for the second wheel at a second interface between the second wheel and the route segment (c8L36-53-determines adhesion force coefficient peak), 
such that a first adhesion utilization of the first wheel is the same as a second adhesion utilization of the second wheel ((c9L45-51-torque distributed equally; c8L36-53-searches for maximum adhesion- which occurs with minimum slip to make each wheel equal in slip with each wheel adjusted to minimum slip-maximum adhesion), 
the controller further configured to assign a first torque setting to rotate first wheel based at least in part on the first force exerted on the route segment and the 
first determined ahesion value, and assign a second torque setting to rotate the second wheel based at least in part on the second force exerted on the route segment and the second determined adhesion value (c6 L 62-c7L18-assigns torque value to send to each wheel). 
Hancock et al. teaches what Schaeffler lacks of:
the second available adhesion value different from the first available adhesion value (100 determines adhesion available on front v. 102 determines adhesion available on rea based on surface the are passing),
the controller configured to determine a first effective adhesion value to utilize for driving first wheel and a second effective adhesion value to utilize for driving the second wheel 
the the first adhesion utilization representing the first effective adhesion value over the first available adhesion value  the second adhesion utilization value representing the second effective adhesion value over the second available adhesion value (¶102 determines effective adhesion on front, ¶102 effective on rear; ¶88 aggregate for front and rear is a total of which torque may be determined for one axle from aggregate and other axle, 103- total torque stays constant with distribution between front and rear shifting while keeping while keeping below limits and margin per fig 7 a/b ). 
It would have been obvious at the effective time of the invention for Schaffler to determine an effective adhesion value for driving each axle of the vehicle the rotation of the wheels such that the effective adhesion is less than the available adhesion vale to keep the friction in the higher tractive static coefficient range to maximize traction and minimize wheel wear and do so with safety margin to accommodate transients such as variable coefficient surface sections and to establish a range in which the axle sets may operate to give an aggregate vehicle torque whilst keeping each wheel individually below the adhesion limits at margin whilst factoring transient changes in surface adhesion a specific wheel may travelling over at a specific time as taught by Hancock et al..

	Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaeffler (US 8,645,011) in view of Hancock et al. (US20190263413) in further view of Kumar et al. ‘909 (8677909) wherein Schaeffler in view of Hancock et al. Kumar et al. wherein Schaeffler teaches:
Kumar et al. ‘909 teaches what Schaeffler lacks of:
 (re: cl 11) wherein the controller is configured to assign the torque settings to enforce the designated wheelslip margin only at vehicle speeds within a designated speed range (¶35-limits slip more with reduced speed to increase hysteresis and avert cycling the traction control (¶29-limits creep –¶35, ¶46, ¶11, ¶12 limits creep-which refers to slip), to limit slip to gain better traction on each wheel.  
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Schaeffler with the teachings of Kumar et al. ‘414 to keep slip within a desired margin so as to maximize adhesion of the wheels by switching to a static coefficient of friction from a sliding coefficient of friction.  A person with skill in the art would be motivated to incorporate the teachings of Ishikawa because they are a known work in the same field of endeavor (vehicle traction control) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

Response to Amendments/Arguments
4.	Applicant’s amendment was effective in overcoming the indefinite rejections under 35 USC 112 (b).  
Applicant’s amendment was sufficient to overcome the rejections evidenced by Schaeffler, Schaeffler in view of Kumar et al. ‘414, and Schaeffler in view of Kumar et al. ‘414 in further view of Kumar et al. ‘909.  However, Hancock et al teaches: the controller configured to determine a respective effective adhesion value to utilize for driving rotation of the first based on the available adhesion value for the first wheel such that the effective adhesion value is less than the available adhesion value (¶103-determines percent of adhesion for wheel torque, ¶106-determines and assigns torque to wheel within limits; ¶113 adjust torque up to adhesive limits percentage; fig, 7A/Fig. 7B),
wherein the characteristics of the route segment include one or more of: (i) a curvature of the route segment, (ii) a grade of the route segment, (iii) a presence of an applied friction-enhancing material on the route segment, (iv) a presence of air jet cleaning of the route segment, (v) a presence of precipitation on the route segment, (vi) a presence of debris on the route segment, or (vii) a material condition of the route segment (¶23  “For example, such conditions include but are not limited to the nature surface over which the vehicle is or will be moving, including the coefficient of friction of the surface, and or the nature of the surface (eg solid or loose); one or more factors relating to the vehicle such as but not limited to the speed of the vehicle, the mass of the vehicle, and or the cornering of the vehicle; and or one or more factors relating to the environment proximal to the vehicle such as but not limited to the temperature of the surface over which the vehicle is moving, the air temperature, and or the quantity of water or other liquids on the surface.”).
such that the second effective adhesion value is less than the second available adhesion value
(¶101-effective torque maintained below maximum available torque).
the first adhesion utilization representing the effective adhesion value for the first wheel over the available adhesion value the first wheel second (¶103- determines percentage adhesion utilized v adhesion available, ¶102-determines percentage adhesion utilized v adhesion available without resulting other axle going into slip); 
the second adhesion utilization representing the second effective adhesion value for the second wheel second (¶103- determines percentage adhesion utilized v adhesion available, ¶102-determines percentage adhesion utilized v adhesion available without resulting other axle going into slip).
the controller is configured to determine the effective adhesion value to be less than the available adhesion value and assign the torque based on the effective adhesion value to prohibit wheel slip of the first wheel (¶103- determines percentage adhesion utilized v adhesion available, ¶102-determines percentage adhesion utilized v adhesion available without resulting other axle going into slip).
(¶88 aggregate of front and rear torques is constant so subtracting either axle from the total gives the commanded amount of the other axle).
determining a respective effective adhesion value to utilize for driving rotation of the second wheel, the effective adhesion value being within the designated wheelslip margin relative to the available adhesion value for the second wheel without exceeding the available adhesion value, wherein the effective adhesion value for the second wheel is different from the effective adhesion value for the first wheel (¶88 aggregate of front and rear torques is constant so subtracting either axle from the total gives the commanded amount of the other axle; (¶103-determines percent of adhesion for wheel torque, ¶106-determines and assigns torque to wheel within limits;  ¶113 adjust torque up to adhesive limits percentage;  fig, 7A/Fig. 7B),
wherein the effective adhesion value for the first wheel and the second effective adhesion value for the second wheel are determined (¶103- determines percentage adhesion utilized v adhesion available, ¶102-determines percentage adhesion utilized v adhesion available without resulting other axle going into slip);
the first adhesion utilization representing the effective adhesion value for the first wheel over the available adhesion.
value for the first wheel, the second adhesion utilization representing the second effective adhesion value for the second wheel over the second available adhesion value for the second wheel (¶103- determines percentage adhesion utilized v adhesion available; ¶102-determines percentage adhesion utilized v adhesion available without resulting other axle going into slip).

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MICHAEL E BUTLER whose telephone number is (571)272-6937.
The examiner can normally be reached on Tuesday, Wednesday, or Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing
using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.E.B/Examiner, Art Unit 3655    

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655